Citation Nr: 1828928	
Decision Date: 05/18/18    Archive Date: 05/23/18

DOCKET NO.  11-03 586	)	DATE	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for lumbosacral strain with intervertebral disc syndrome (low back disability) prior to March 17, 2016.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to June 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which, in pertinent part, denied entitlement to a rating in excess of 10 percent for the appellant's service-connected low back disability.  

This matter was before the Board in October 2015 at which time it was remanded for additional evidentiary development.  Thereafter, in an April 2016 rating decision, the RO increased the rating for the appellant's low back disability to 20 percent disabling, effective March 17, 2016.

In a March 2017 decision, the Board denied entitlement to a rating in excess of 10 percent prior to March 17, 2016 and 20 percent thereafter for the Veteran's low back disability.  The Veteran appealed the Board's decision denying entitlement to a rating in excess of 10 percent prior to March 17, 2016 for his low back disability to the United States Court of Appeals for Veterans Claims (Court).  While the matter was pending before the Court, the Veteran's then-attorney and a representative of VA's General Counsel filed a joint motion for partial remand (JMPR).  In November 2017, the Court granted the motion, vacated the Board's March 2017 decision with regard to the issue addressed herein, and remanded the matter for readjudication.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In conjunction with the Veteran's low back disability claim, he was provided a VA examination in February 2010.  At that time, the Veteran reported flare-ups which caused functional impairment.  During the flare-ups, the appellant described weakened movement and limitation of motion.  However, the examiner did not estimate the additional limitation imposed by flare-ups.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); see also 38 C.F.R. § 4.40 (2017); DeLuca v. Brown, 8 Vet. App. 202, 205-6 (1995); Sharp v. Shulkin, 29 Vet. App. 26 (2017).  In light of the foregoing, an addendum opinion must be obtained on remand. 

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file to an appropriate clinician to obtain a retrospective medical opinion addressing the ranges of motion and additional functional impairment of the Veteran's low back disability during the February 2010 VA examination.  

Specifically, the examiner must estimate any functional loss in terms of additional degrees of limited motion of the low back during flare-ups and repetitive use over time noted during the February 2010 VA examination.  If the examiner cannot provide the above-requested opinion without resorting to speculation, he or she should state whether all procurable medical evidence had been considered, to specifically include the Veteran's description as to the severity, frequency, duration of the flare-ups and his description as to the extent of functional loss during a flare-up and after repetitive use over time; whether the inability is due to the limits of medical community or the limits of the examiner's medical knowledge; and whether there is additional evidence, which if obtained, would permit the opinion to be provided.

A clear explanation for the VA medical opinion is required, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner cannot respond without resorting to speculation, it should be explained why a response would be speculative.  
2.  After undertaking any development deemed necessary, readjudicate the issue on appeal, considering all the evidence of record.  If the benefit sought on appeal remains denied, provide the Veteran with a Supplemental Statement of the Case and the opportunity to respond.  The case should then be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
DAVID GRATZ
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




